Citation Nr: 0842810	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for tinnitus, to include separate schedular 10 
percent disability ratings for tinnitus in each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to February 
1992; with prior service in the U.S. Army Reserves including 
active duty for training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which denied the benefit sought on appeal.   
 

FINDING OF FACT

The veteran experiences recurrent tinnitus in each ear, for 
which the maximum schedular rating of 10 percent is 
assignable.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability 
rating in excess of 10 percent for tinnitus, including for 
separate schedular 10 percent disability ratings for tinnitus 
in each ear.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002 & 2006); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

The tinnitus claim meets those criteria. The facts are not in 
dispute.  Resolution of the veteran's appeal as to the 
tinnitus claim is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As explained below, the Board finds 
that the veteran is already receiving the maximum schedular 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating the tinnitus claim, any 
deficiencies of VCAA notice or assistance associated with 
that claim are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

II.  Analysis

The veteran maintains that he is entitled to a higher 
disability rating than 10 percent for his service-connected 
tinnitus.  In a January 2003 rating decision, the RO 
continued a 10 percent disability rating for the veteran's 
service-connected tinnitus.  The veteran appealed from that 
decision, claiming a separate compensable evaluation for each 
ear for the veteran's service-connected tinnitus.  That is, 
he claimed a 10 percent rating for the left ear tinnitus, and 
a 10 percent rating for the right ear tinnitus.  

As explained in the February 2004 statement of the case, the 
RO decided that separate compensable evaluations for each ear 
for tinnitus was not warranted.  The RO denied the claim on 
the basis that Diagnostic Code 6260 only allows for a maximum 
single 10 percent evaluation for recurrent tinnitus, and that 
there is no provision for assignment of a separate 10 percent 
evaluation for each ear for tinnitus.  As explained below, 
this is correct; a disability rating in excess of 10 percent 
is not warranted, because it is not assignable for tinnitus 
under the law and regulations pertaining to that disability.  

Generally, disability evaluations are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002).  Evaluations of a service-connected disability require 
review of the entire medical history regarding the 
disability.  38 C.F.R. §§ 4.1, 4.2 .  If there is a question 
that arises as to which evaluation to apply, the higher 
evaluation is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 .

Notwithstanding the foregoing discussion of the process for 
evaluating disabilities under the Rating Schedule, in this 
case, as discussed below, the determinative element in 
adjudicating the claim revolves around the law, and not the 
medical evidence as to the condition of the veteran's 
tinnitus.   

Notwithstanding the well-written argument contained in the 
veteran's notice of disagreement, the following law-contrary 
to the veteran's argument-is determinative on this matter.  
Under 38 C.F.R. §4.87, Diagnostic Code 6260, recurrent 
tinnitus is assigned a 10 percent rating.  Under Note (2) 
following that code, only a single evaluation may be assigned 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  In short, Diagnostic Code 
6260 only allows for a maximum single 10 percent evaluation 
for recurrent tinnitus; there is no provision for assignment 
of a separate 10 percent evaluation for each ear for tinnitus 
in each.    
 
In recent years, courts have addressed the question of 
whether a separate 10 percent disability rating can be 
assigned for tinnitus in both ears, and concluded that a 
separate rating for each ear cannot be granted.  The U.S. 
Court of Appeals for Veterans Claims (CAVC) in Smith v. 
Nicholson, 19 Vet. App. 63, 78, (2005) held that the pre-1999 
and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  

VA appealed this decision to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single schedular disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

In sum, the veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus 
of one or of both ears.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for tinnitus in each ear is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


